TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED SEPTEMBER 27, 2013



                                      NO. 03-10-00407-CV


                              Renee Sheree O'Carolan, Appellant

                                                 v.

                                    Gary D. Hopper, Appellee




          APPEAL FROM 200TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES PURYEAR, GOODWIN AND FIELD
           AFFIRMED IN PART; REVERSED AND REMANDED IN PART
         ON MOTION FOR REHEARING -- OPINION BY JUSTICE PURYEAR




THE OPINION and judgment issued by this Court on June 21, 2013 are withdrawn, and we

deny the appellant’s motion for rehearing. This cause came on to be heard on the record of the

court below, and the same being considered, because it is the opinion of this Court that there was

error in the trial court’s order denying the appellant’s spousal-maintenance enforcement claim:

IT IS THEREFORE ORDERED that the trial court’s order denying the appellant’s spousal-

maintenance enforcement claim is reversed, and we remand that claim to the trial court for

further proceedings consistent with this opinion. FURTHER, we affirm both (1) the trial court’s

summary-judgment order denying the appellant’s claim for continuation of spousal maintenance

and (2) the trial court’s final judgment on the remanded property-division claim. FURTHER,

each party shall pay the costs of the appeal incurred by that party, both in this Court and the court

below; and it is ordered that this decision be certified below for observance.